      0:19-cv-00387-SAL         Date Filed 11/19/20       Entry Number 118         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Brian Joseph Stoltie,                     )            C/A No. 0:19-cv-00387-SAL
                                          )
                             Plaintiff,   )
                                          )
v.                                        )            ORDER
                                          )
County of Lexington; Wellpath; Lexington )
County Sheriff’s Department; Kevin Jones; )
Lona Starks; Mr. Darby; Ms. Betty; Ms.    )
Jessica; Ms. Hare; Mr. Keys; David Or;    )
Mr. J. Murphy,                            )
                                          )
                             Defendants. )
___________________________________ )

    This matter is before the court on a Motion for Reconsideration filed by Plaintiff Brian Joseph

Stoltie (“Plaintiff”) on July 14, 2020. 1 [ECF No. 110.] This motion asks the court to reconsider

its March 27, 2020 Order adopting the Report and Recommendation and granting summary

judgment in favor of Defendants. Id. Defendants Wellpath, Lena Starks, Dr. Darby, Ms. Betty,

and Ms. Jessica filed an opposition to the motion on July 21, 2020. 2 [ECF No. 111.] Plaintiff filed

a Reply on July 30, 2020. 3 [ECF No. 113.] The matter is ripe for resolution by the court.




1
  The Motion was postmarked on July 14, 2020, and filed by the clerk of court on July 17, 2020.
[ECF No. 110-1]; Houston v. Lack, 487 U.S. 266, 270-71 (1988) (discussing the prisoner mailbox
rule, whereby the date of filing is the date on which a prisoner-plaintiff places a document to be
filed on the docket into the prison mail system).
2
  Defendants Lexington County, Lexington County Sheriff’s Department, Jones, Hare, Keyes, Orr,
and Murphy filed an opposition to the motion on August 7, 2020. [ECF No. 114.] That opposition
is untimely and will not be considered by the court.
3
  The reply was postmarked on July 30, 2020, which is within the additional 3-day period allowed
by Rule 6, FRCP for service by mail. Plaintiff also filed a supplement and a sur-reply on October
2, 2020 and October 9, 2020, respectively. [ECF Nos. 116, 117.] Plaintiff failed to seek leave
before filing either document. Moreover, the local civil rules of this District do not provide for
sur-replies. For these reasons, the court need not consider either filing. Yet, even if the filings are
considered, they do not make a difference to the undersigned’s analysis of the matter or the
outcome.
                                                  1
      0:19-cv-00387-SAL          Date Filed 11/19/20       Entry Number 118          Page 2 of 3




    Motions to reconsider are governed by Rule 59(e) of the Federal Rules of Civil Procedure. The

rule provides that “[a] motion to alter or amend a judgment must be filed no later than 28 days

after the entry of the judgment.” Fed. R. Civ. P. 59(e). Further, the Fourth Circuit Court of Appeals

has interpreted Rule 59(e) of the Federal Rules of Civil Procedure to allow the court to alter or

amend an earlier judgment only: “(1) to accommodate an intervening change in controlling law;

(2) to account for new evidence not available at trial; or (3) to correct a clear error of law or prevent

manifest injustice.” Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir.

2002) (quoting Pacific Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)).

“Rule 59(e) motions may not be used, however, to raise arguments which could have been raised

prior to the issuance of judgment, nor may they be used to argue a case under a novel theory that

the party had the ability to address in the first instance.” Pacific Insurance, 148 F.3d at 403. Relief

under Rule 59(e) is “an extraordinary remedy which should be used sparingly.” Id. (internal marks

omitted). “Mere disagreement does not support a Rule 59(e) motion.” Becker, 305 F.3d at 290

(quoting Hutchinson v. Stanton, 994 F.2d 1076, 1082 (4th Cir. 1993)).

    In line with the foregoing, Plaintiff’s motion necessarily fails for two reasons. First, it is

untimely. The order adopting the Report and Recommendation was entered on March 27, 2020.

[ECF No. 105.] Plaintiff had twenty-eight (28) days from that date to file his motion. He waited

until July 14, 2020—three months too late. “[B]ecause the filing period in Rule 59(e) is mandatory

and jurisdictional . . . the court is without jurisdiction to entertain” the untimely motion. Miracle

of Life, L.L.C. v. N. Am. Van Lines, Inc., 447 F. Supp. 2d 519, 521 (D.S.C. 2006).

    Second, even if this court had jurisdiction to consider the merits of Plaintiff’s motion, he fails

to identify any intervening change in controlling law, new evidence, or an error of law in the prior

order. In his motion, Plaintiff merely asserts that “Plaintiff has a merito[rious] case and did in fact



                                                   2
     0:19-cv-00387-SAL        Date Filed 11/19/20      Entry Number 118        Page 3 of 3




exhaust all ‘available’ administrative remedies” and then concludes that his claim meets the

relevant summary judgment standard. [ECF No. 110.] This is a quintessential example of a

“[m]ere disagreement” that “does not support a Rule 59(e) motion.” Becker, 305 F.3d at 290

(quoting Hutchinson, 994 F.2d at 1082). As a result, Plaintiff has not presented any viable

arguments which would lead this court to reconsider its prior order.

   For the foregoing reasons, Plaintiff’s Motion for Reconsideration, ECF No. 110, is DENIED.

   IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
November 19, 2020
Florence, South Carolina




                                                3
